Exhibit 10.10

JOINDER AGREEMENT

On this December 4th, 2006, for good and valuable consideration received, VODAVI
TECHNOLOGY, INC., a Delaware corporation (“Vodavi”), hereby acknowledges and
agrees that, upon the execution and delivery of this Joinder Agreement, it shall
for all purposes be joined to (i) that Credit Agreement dated as of October 16,
2006 by and among VERTICAL COMMUNICATIONS, INC., a Delaware corporation (“VCI”),
Vertical Communications Acquisition Corp., a Delaware corporation (“VCAC” and
together with VCI, the “Borrowers” and each a “Borrower”), and Columbia
Partners, L.L.C. Investment Management, as agent and investment manager
(“Investment Manager”), for the benefit of itself and NEIPF, L.P. (“Lender”);
(ii) the Notes, (iii) the Security Agreement and (iv) the Intellectual Property
Security Agreement ((i) through (iv) above, collectively, the “Joined Documents”
and, each individually, a “Joined Document”)). All of the terms used herein but
not otherwise defined shall have the definitions given to them in the Credit
Agreement.

1. ASSUMPTION OF OBLIGATIONS. Vodavi hereby assumes and agrees to be liable for
the payment and performance of the Obligations under the Joined Documents and
with respect to the Loans, agrees to be bound by, and comply with, all of the
terms and conditions of the Joined Documents in each and every case all as if
Vodavi was a Borrower under the Credit Agreement and each of the other Loan
Documents as of the initial effectiveness of each such Joined Document. Without
limiting the generality of the provisions of this paragraph, Vodavi hereby
agrees that it is, and will be, liable for the payment and performance of the
Loans, and all other Obligations, in each case incurred prior to the date hereof
under the Credit Agreement and each of the other Loan Documents, including
without limitation, all interest and Payment Premium on the Loans and all fees,
costs and expenses to be paid under the Credit Agreement and each of the other
Loan Documents.

2. GRANT OF SECURITY INTEREST. As security for the full, prompt and complete
payment and performance of each of the Obligations when due (whether at stated
maturity, by acceleration or otherwise), Vodavi hereby grants to Investment
Manager, for the benefit of the Lender, a continuing security interest in all of
its right, title and interest in and to (i) the Collateral, whether now owned or
hereafter acquired, subject only to Permitted Encumbrances in accordance with
and as more fully set forth in the Security Agreement and (ii) the Intellectual
Property, whether now owned or hereafter acquired, in accordance with and as
more fully set forth in the Intellectual Property Security Agreement.

3. ACKNOWLEDGEMENT OF PLEDGE. Vodavi hereby acknowledges receipt of a copy of
that certain pledge agreement dated of even date herewith executed by VCI in
favor of Investment Manager, for the benefit of Lender (the “New Pledge”).
Vodavi agrees promptly to note on its books the security interests granted under
the New Pledge, and waives any rights or requirement at any time hereafter to
receive a copy of such New Pledge in connection with the registration of any
Pledged Collateral (as defined in each New Pledge) in the name of investment
Manager, for the benefit of Lender or its nominee or the exercise of voting
rights by Investment Manager, for the benefit of Lender.

 

1



--------------------------------------------------------------------------------

4. ATTORNEY-IN-FACT. Vodavi hereby appoints Investment Manager as its
attorney-in-fact, in its name, and on its behalf, for all of the purposes for
which the Borrower heretofore appointed Investment Manager as its
attorney-in-fact under the Joined Documents. This power is coupled with an
interest and is irrevocable so long as any Obligations remain outstanding. This
appointment may be discharged by any officer or attorney of such
attorney-in-fact.

5. REPRESENTATIONS AND WARRANTIES. Vodavi represents and warrants that (a) the
representations and warranties of the Borrowers in the Joined Documents continue
to be true and complete in all material respects as of the date hereof after
giving effect to this Joinder Agreement, except to the extent such
representations and warranties specifically relate to another date, (b) the
execution, delivery and performance of this Joinder Agreement are duly
authorized, do not require the consent or approval of any governmental body or
regulatory authority and are not in contravention of or in conflict with any law
or regulation or any term or provision of any other agreement entered into by
Vodavi and (c) after giving effect to this Joinder Agreement, no event has
occurred and is continuing or would result from the execution, delivery or
performance of this Joinder Agreement which constitutes an Event of Default.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Joinder Agreement the day and
year first above written.

 

VODAVI TECHNOLOGY, INC. By:  

 

Name:   Title:  

COLUMBIA PARTNERS, L.L.C. INVESTMENT MANAGEMENT,

as Investment Manager

By:  

 

Name:  

 

Title:  

 

NEIPF, L.P., as Lender

By: Columbia Partners, L.L.C. Investment Management,

its Authorized Signatory

By:  

 

Name:  

 

Title:  

 

Signature Page to Joinder Agreement



--------------------------------------------------------------------------------

Agreed to and acknowledged intending to be legally bound hereby: VERTICAL
COMMUNICATIONS, INC. By:  

/s/ WILLIAM Y. TAUSCHER

Name:   William Y. Tauscher Title:   Chief Executive Officer and President
VERTICAL COMMUNICATIONS ACQUISITION CORP. By:  

/s/ WILLIAM Y. TAUSCHER

Name:   William Y. Tauscher Title:   Chief Executive Officer and President

Signature Page to Joinder Agreement